Miller, J. (dissenting):
Assuming that the judgment is in other respects supported by the findings, it is at least inconsistent in that it adjudges the issue of the so-called collateral stock illegal and void, and validates such stock in the hands of the defendant Peed, who had full knowledge of all the facts respecting its issue, is adjudged guilty of misconduct in respect thereto, and received it not from the corporation, but from the defendant Kurtz, under an agreement that said Kurtz would repurchase the same within ninety days.
Jenks, J., concurred.
Judgment as to the defendant Knott reversed and complaint dismissed as against him, with costs, and as so modified affirmed, with costs.